DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to applicant' s request of Continued Examination (RCE) filed on 05/16/2022 on amendments/arguments filed on 05/16/2022. Claims 2, 5-7 and 16 have been canceled. Claims 21-42 have been added. Claims 1, 3, 4, 8-10, 12-15 and 17-20 have been amended. Currently, claims 1, 3-4, 8-15 and 17-42 are pending for consideration.

Allowable Subject Matter
	Claims 1, 3-4, 8-15 and 17-42 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Consider claim 1, the best art found during the examination process, Lin (US 20180115957 A1) and Ouchi (US 20150085787 A1) and Kim (US 20170289921 A1), disclose receiving configuration information, wherein the configuration information comprises at least two values of a first parameter relating to power control of an uplink data channel, wherein the first parameter relates to path loss measurement and determining power headroom but does not specifically disclose, suggest or imply wherein the configuration information comprises at least two first indexes each of which corresponds to each of the at least two values of the first parameter, wherein the first parameter comprises an identity of a resource of a reference signal used for path loss measurement; determining the power headroom in a first time element based on a predefined first index; wherein the first time element is not used to transmit an uplink data channel, and wherein the predefined first index is one of the at least two first indexes.
Therefore, claims 1, 3, 4, 8-12 and 21 are allowed.

Consider claims 13, 20, 25 and 34, each contains similar allowable subject matters as indicated above; therefore, claims 13-15 and 17-42 are allowed for the same reason.

Conclusion
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Junpeng Chen whose telephone number is (571) 270-1112.  The examiner can normally be reached on Monday - Thursday, 8:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Junpeng Chen/
Primary Examiner, Art Unit 2645